10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-000-
United States of America, )
) Case No. 2:15-cr-125-APG-GWF
' t'ff
Plam 1 ’ § Findings of Fact and Conclusions of Law
Pursuant to Federal Rule of Criminal
vs. § Procedure 23
Richard Saterstad, )
)
Defendant. )
)

 

 

 

LJJ

Findings of F act

1 find the testimony of Gregory Savvyer, Shannon Tooley, Matthew Trafford, Mari
Panovich, and Peter Hanners to be credible
Richard Saterstad did not testify.
On or about November 27, 2013, Las Vegas l\/Ietropolitan Detective (and lnternet
Crimes Against Children Tasl< Force Oft`icer) Shannon Tooley’s computer identified 1P
address 68.229.36.233 as having numerous files of child pornography available to share.
This was detected using law enforcement privileged peer-to-peer software, Ares
RoundUp. Detective Tooley’s computer downloaded the following file of child sexual
exploitation:
a. File Name: young vicky 14 years old enjoys orgasm.mpeg
SHA-l; EHXVMEOUZHK266F4D52MRR5P2K4OFVO
Description: This video is approximately 5 seconds in length and depicts a

nude female child, approximately 12 to 14 years old, masturbating.

Page 1 of 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

4. On December 14, 2013, Detective Tooley’s computer again connected directly to a
computer at 1P address 68.229.36.233 and downloaded the following two files of child
sexual exploitation:

a. File Name: kitty full spermed(2) andina jaxy felisha (nice)27.avi
SHA-l: TTFZFTXSVESSOLBQHRO3UPZRXVFDJBCU
Description: This video is 61 seconds in length and begins with a prepubescent
female child nude from the waist down. The child appears to be sleeping An
adult male is seen masturbating his penis next to the child’s vagina. The adult
ej aculates on the child’s vagina and then wipes the ejaculate off of the child.

b. File Name: pthc - emma (blowjob adair part 2) (resized) (201 l).mpg
SHA-l: 3FTNTQZ3 KLWOUNPSMSW2EV545ZBT63PX
Description: This video is 34 seconds in length and depicts a prepubescent
female child performing fellatio on an adult male. The child is Wearing a white
blindfold with the Words, “suck cock cum slut” written in red on the blindfold.

5. On December 15 , 2013, Detective Tooley’s computer again connected directly to a
computer at IP address 68.229.36.233 and downloaded three more files of child Sexual
exploitation. The following is a description of one of those files:

a. File Name: pthc awesome very young little nude pussy!! sex girl hardc(2).jpg
SHA-l :6IJ DINFW6E7Y1QZF6LH1H1E4Y4WNY62U
Description: This image depicts a female child under the age of 16. The child is
nude from the waist down and is in the seated position. The child’s legs are

spread open exposing her vagina.

Page 2 of 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

10.

11.

12.

13.

14.

15.

16.

Las Vegas Metropolitan Police Department officers sent an administrative subpoena to
Cox Communications asking for subscriber information on the dates of Detective
Tooley’s downloads.

Cox Communications responded that the residence associated with lP address
68.229.36.233 was to 6333 Orange Hue Street, North Las Vegas, Nevada 89031, and
the account holder was Peter Hanners.

On March 6, 2014, a valid, legal search warrant Was served at 6333 Orange Hue Street,
Noith Las Vegas, Nevada 89031. The only two people in the house at that address at the
time the search warrant was executed was a woman named Rose Deasis and her son,
defendant Richard Saterstad

Rose lived at the Orange Hue Street residence with her son Richard Saterstad, her
daughter Tammy Hanners, Tammy’s husband Peter Hanners, and their three children.
The wireless intemet in the home was unsecured.

Rose, Tammy, and Peter used only their electronic devices. Richard Saterstad used the
computers in his room, and no one else living at the residence used his devices.
Forensic Examiner Matt Trafford confirmed via forensic previews that only computers,
devices, and items found in Richard Saterstad’s room had any evidence of child sexual
exploitation material or child pomography.

Peter did not download child pomography. Peter was not aware of anyone downloading
child pornography in the residence

Rose, Tammy, Peter, and their children were correctly ruled out as suspects.

Richard Saterstad packed his belongings and moved out of the house the same day.

At a later time and in a forensically appropriate manner, Forensic Examiner Trafford

conducted complete forensics on the devices seized the day of the search warrant

Page 3 of 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

17. Of the items seized, 14 contained evidence of child pornography crimes. These devices
are:

a.Toshiba Satellite laptop computer, Model No. L305D-SS974, SN Y9311882Q (ltem
1);

b.Western Digital lTB My Passport external hard drive, SN WXNlE32LZWDl\/1
(ltem 2);

c. Westem Digital 1 TB external hard drive, Model No. WDBACXOOlOBBK-OO,
SN WXL1A71F4473 (ltem 11);

d.Toshiba 250 GB SATA laptop hard drive, Model No. MK255GSX, SN
Y91EFPNTS (ltem 17);

e. Dell lnspiron Mini 1.0 Notebook computer, SN J7C721\/11 (ltem 18);

f. 8 CD’s & DVD’s (Collectively 1tem 19); and

g.Toshiba Satellite laptop computer, Model No. L45-S7409, SN X7071397R (ltem
22).

18. On each of the above-listed devices, Forensic Examiner Trafford found evidence that the
child pornography images and videos had been actually and knowingly accessed by the
user.

19. Forensic Examiner Trafford found evidence that 1tem 2 was plugged into ltems 1 and 18
at different points in time. Forensic Examiner Trafford testified that 1tem 2 was plugged
into 1tem 1 at the time the search warrant was executed. Forensic Examiner Trafford
also found that these three devices had similar naming conventions for their sole user-
created accounts

20. Forensic Examiner Trafford determined that 1tems 1, 17, and 22 were password

protected with the same password.

Page 4 of 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

21.

22.

24.

25.

26.

27.

28.

Forensic Examiner Trafford found evidence that at least one device (ltem 17) was a
“ghosted”, i.e. backup, copy of another device (ltem 1).
Forensic Examiner Trafford found evidence that 1tems 1 and 17 used IP address

68.229.36.233.

. Forensic Examiner Trafford’s examination of the digital devices seized from Richard

Saterstad’s room revealed evidence of child sexual exploitation, including the Ares file
share program, over 100,000 images of child erotica (several of these images depicted
children, clothed or partially clothed, in a sexual manner) as well as approximately 5,700
images and 1,000 videos of child pomography.

Evidence was located on the computers, devices, and items taken from Richard
Saterstad’s bedroom that indicated he owned them, including his resume, a letter, and
family photos.

Forensic Examiner Trafford determined that Richard Saterstad was the only user of each
of the computers, devices, and items that contained evidence of child pomography.
Forensic Examiner Trafford also found evidence of programs called Hide My 1P, used to
conceal illegal activities from law enforcement, as well as Evidence Eliminator, a
computer Wiping program. Based on this, Forensic Examiner Trafford determined that
Richard Saterstad was knowledgeable about computers and sought ways to conceal his
activities

Forensic Examiner Trafford also found other indicia that Richard Saterstad had more
than general knowledge about file Sharing programs, like his use of file sharing
programs on multiple devices at different times.

Richard Saterstad used search terms clearly indicative of an interest in child

pornography to search for and download child pornography, including “child sex,”

Page 5 of12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

“PTHC,” “ORGASl\/[ 4YR PTHC,” “R@ygold,” “Lolifuck,” and “Kingpass,” which are

search terms uniquely associated with child pomography.

29. Forensic Examiner Trafford also found in 1tem 2 three of the videos Detective Tooley

downloaded from that 1P address ln addition, Forensic Examiner Trafford found 26

child pornography files that Richard Saterstad had made available for sharing at the time

of Detective Tooley’s downloads in 1tem 2.

Conclusions of Law

1. 1 find the defendant Richard Saterstad GUILTY of Receipt and Distribution of Child

Pornography as charged in the criminal indictment filed on April 28, 2015.

2. The United States has proven beyond a reasonable doubt that:

21.

Richard Saterstad knowingly received visual depictions of actual minors engaged
in sexually explicit conduct, in interstate commerce by any means, including by
computer;

Richard Saterstad knowingly distributed visual depictions of actual minors
engaged in sexually explicit conduct, in interstate commerce by any means,
including by computer;

Richard Saterstad knowingly received child pornography as defined in 18 U.S.C.
§ 2256(8), and material that contained such child pornography;

Richard Saterstad knowingly distributed child pornography as defined in 18
U.S.C. § 2256(8), and material that contained such child pornography;

The items of child pornography Richard Saterstad received and distributed had
been transported in interstate commerce, by any means, including by computer;
Richard Saterstad knew the images, videos, and material constituted and

contained child pornography as defined in 18 U,SC. § 2256(8).

Page 6 of 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

FORFEITURE
1. The government provided the proper and correct notice of forfeiture to Richard
Saterstad in the indictment (ECF No. 1) and in the Amended Bill of Particulars (ECF No. 85)
regarding the following property:
a. Toshiba Satellite laptop computer, Model No. L305D-SS974, SN
Y9311882Q (ltem 1);
b. Western Digital lTB My Passport external hard drive, SN
WXN1E32LZWDM (ltem 2);
c. Western Digital 1 TB external hard drive, Model No. WDBACXOOlOBBK-
00, SN WXL1A71F4473 (ltem 11);
d. Toshiba 250 GB SATA laptop hard drive, Model No. MK255GSX, SN
Y91EFPNTS (ltem 17);
e. Dell lnspiron Mini 1.0 Notebook computer, SN J7C72l\/11 (ltem 18);
f. 8 CD’s & DVD’s (Collectively 1tem 19); and
g. Toshiba Satellite laptop computer, Model No. L45-S7409, SN X7071397R
(ltem 22).
Fed. R. Crim. P. 32.2(a); Um`ted States v. Lo, 839 F.3d 777, 791 (9th Cir. 2016), cert denied,
136 S. Ct. 354 (2017).

2. “As soon as practical after a verdict or finding of guilty . . . is accepted, on any count
in an indictment . . . regarding which criminal forfeiture is sought,” the court “must determine
what property is subject to forfeiture under the applicable statute. If the government seeks
forfeiture of specific property, the court must determine whether the government has established
the requisite nexus between the property and the offense.” Fed. R. Crim. P. 32.2(b)(1)(A); Unz`led

Smres v. Newman, 659 F.3d 1235, 1242 (9th Cir. 2011), cert. denied, 566 U.S. 915 (2012),

Page 7 of 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

abrogated on other grounds by Honeycutr v. United States, 137 S. Ct. 1626, 1632 and 1635
(2017).

3. Preponderance of the evidence is the forfeiture standard Preponderance of the
evidence means that the government’s evidence, When considered and compared with that
opposed to it makes it more likely than not that the property is forfeitable. United States v.
Marzcuso, 718 F.3d 780, 799 (9th Cir. 2013); United States v. th'lll'ps, 704 F.3d 754, 770 n.14
(9th Cir. 2012); United States v. Hernandez-Escarsega, 886 F.2d 1560, 1577 (9th Cir.1989),
cert denied, 497 U.S. 1003 (1990).

4. Requisite nexus is a connection between the property and the offense to which the
defendant was convicted. Fed. R. Crim. P. 32.2(b)(1)(A); rl/Iarzcuso, 718 F.3d 780 at 799.

5. The court’s “determination may be based on evidence already in the record . . . and on
any additional evidence or information submitted by the parties and accepted by the court as
relevant and reliable.” Fed. R. Crim. P. 32.2(b)(1)(B) (ellipsis added). Because forfeiture is part
of sentencing, relevant and reliable hearsay can be considered in determining the requisite nexus
by preponderance of the evidence. Fed. R. Crim. P. 32.2(b)(1)(B); Lz`bre!tz' v. United States, 516
U.S. 29, 41 (1995); U.S.S.G. 6A1.3(a); United States v. Huckirzs, 53 F.3d 276, 279 (9th Cir.
1995); United States v. Petly, 982 F.2d 1365, 1369 (9th Cir.), amended, 992 F.2d 1015 (9th Cir.
1993).

6. The government contends the above-listed property is forfeitable by Saterstad under
18 U.S.C. § 2253(a)(1) and 2253(a)(3).

7. The forfeiture statute states:

A person who is convicted of an offense under this chapter involving a visual

depiction described in [18 U.S.C. § 2252(A)] shall forfeit to the United States

such person’s interest in_

(1) any visual depiction described in[18 U.S.C. § 2252(A)], or any book,
magazine, periodical, film, videotape, or other matter which contains any such

Page 8 of 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

visual depiction, which was produced, transported, mailed, shipped or received in
violation of this chapter;

and

(3) any property, real or personal, used or intended to be used to commit or to
promote the commission of such offense or any property traceable to such

property.

(b) Section 413 of the Controlled Substances Act (21 U.S.C. 853) with the

exception of subsections (a) and (d), applies to the criminal forfeiture of property

pursuant to subsection (a).

8. Property is forfeitable if it was “used” or “intended to be used” to commit, or to
facilitate the commission of, a criminal offense. The ordinary meaning of “use” is to convert to
one’s service, to employ, to avail oneself of, and to carry out a purpose or action by means of.
The context in which “used” appears in § 2253(a)(3) suggests no different meaning United
States v. Hull, 606 F.3d 524, 527-28 (8th Cir. 2010); United States v. Ll'ttle]’ield, 821 F.2d 1365,
1367 (9th Cir. 1987) (ellipsis added) (“By specifying that property is subject to forfeiture if it
was used . . . to commit or facilitate a [crime], Congress plainly provided for forfeiture of the
property even where only a portion of it was used for the prohibited purposes.”).

9. Property is forfeitable as “facilitating” property if it makes the underlying criminal
activity easier to commit or harder to detect. To be forfeitable, the property need not be used
exclusively for illegal activity; property that is used the vast majority of the time for legitimate
purposes may nevertheless be forfeited if it facilitates a criminal offense If a portion of the
property is used to facilitate the offense, then all of the property is subject to forfeiture Facilitation
of even a single felony offense is sufficient to justify forfeiture United States v. Schz`jj‘erlz', 895
F.2d 987, 990 (4th Cir. 1990).

10. When a defendant is convicted of violating certain criminal statutes, he is required to
forfeit to the United States all visual depictions, and all matters which contain any depiction,

which violate 18 U.S.C. § 2252A under 18 U.S.C. § 2253(a)(1) and any property traceable to,

Page 9 of 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

used, or intended to be used to commit or to promote the commission of the violations under 18
U.S.C. § 2253(a)(3).

11. Forfeit means for someone to be divested or deprived of the ownership of something
as a part of the punishment allowed by the law for the commission of certain criminal offenses,
or in other words “divestiture of property without compensation” pursuant to the law. United
States v. Davz`s, 706 F.3d 1081, 1085 (9th Cir. 2013) (concurring opinion) (citation omitted).

12. The purpose of forfeiture in this case is to ensure that all visual depictions of child
pornography and the property used to commit, to promote, or to facilitate the commission of the
crime are destroyed. 18 U.S.C. § 2253(a)(1) and 2253(a)(3).

13. 1n order for the government to establish the requisite nexus by a preponderance of
the evidence that the property is forfeitable under 18 U.S.C. § 2253(a)(1) under Forfeiture
Allegation One, it must prove that it is more likely than not that the property is a visual
depiction described in 18 U.S.C. § 2252A, or a book, magazine, periodical, film, videotape, or
other matter which contains such visual depiction, which was produced, transported, mailed,
shipped, or received in violation of the crime of Receipt or Distribution of Child Pornography.
18 U.S.C. § 2253(a)(1).

14. ln order for the government to establish the requisite nexus by a preponderance of the
evidence that the property is forfeitable under 18 U.S.C. § 2253(a)(3) under Forfeiture Allegation
One, it must prove that it is more likely than not that the property was used or intended to be
used to commit or to promote the commission of the crime of Receipt or Distribution of Child
Pornography, or a property traceable to such property 18 U.S.C. § 2253(a)(3).

15. Richard Lee Saterstad was found guilty of Count One of an lndictment charging him
with receipt or distribution of child pornography in violation of 18 U.S.C. § 2252A(a)(2).

Criminal Indictment, ECF No. 1; Verdict, ECF No. 219.

Page 10 of 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

16. The government established by preponderance of the evidence the requisite nexus
between the above-listed property and the offense for which Saterstad was convicted. The
property is thus forfeitable under both 18 U.S.C. § 2253(a)(1) and 2253(a)(3). Fed. R. Crim. P.
32.2(b)(1)(A).

17. Pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the government has shown the
requisite nexus between property set forth in the Amended Bill of Particulars and the forfeiture
allegations of the lndictment and the offense for which Richard Lee Saterstad was found guilty.
ECF Nos. 1, 85, 219.

18. The following property is (1) a visual depiction described in 18 U.S.C. § 2252A, or a
book, magazine, periodical, film, videotape, or other matter which contains such visual
depiction, which was produced, transported, mailed, shipped or received in violation of 18
U.S.C. § 2252A(a)(2) and (2) property, real or personal, used or intended to be used to commit or
to promote the commission of 18 U.S.C. § 2252A(a)(2) or property traceable to such property,
and is subject to forfeiture under 18 U.S.C. § 2253(a)(1) and 2253(a)(3):

a.Toshiba Satellite laptop computer, Model No. L305D-S5974, SN Y9311882Q
(ltem 1);

b.Western Digital lTB My Passport external hard drive, SN WXN1E32LZWDl\/I
(ltem 2);

c. Western Digital 1 TB external hard drive, Model No. WDBACXOO]OBBK-OO,
SN WXL1A71F4473 (ltem 11);

d.Toshiba 250 GB SATA laptop hard drive, l\/Iodel No. MK255GSX, SN
Y91EFPNTS (ltem 17);

e. Dell lnspiron Mini 1.0 Notebook computer, SN J7C72l\/Il (ltem 18);

f. 8 CD’s & DVD’s (Collectively 1tem 19); and

Page 11 of 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

g.Toshiba Satellite laptop computer, Model No. L45-S7409, SN X7071397R
(ltem 22).

19. The United States of America may amend this order at any time to add subsequently
located property or substitute property to the forfeiture order under Fed. R. Crim. P.
32.2(b)(2)(C) and 32.2(e).

20. The United States of America is now entitled to, and should, reduce that property to
the possession of the United States of America.

21. To the extent any Finding of Fact should be properly designated a Conclusion of
Law, it shall be deemed a Conclusion of Law. To the extent any Conclusion of Law should be
properly designated a Finding of Fact, it shall be deemed a Finding of Fact.

DATED this 22nd day of March, 2019.

€/¢>»/

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

Page 12 of12

 

